DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-11, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10 and 15-18 of U.S. Patent 10,963,696. Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent 10,963,696 in view of Das et al. (U.S. Patent Application Publication 2013/0061148 A1). Claims 3, 5, 6, 13, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 5, 10, 13 and 14 of U.S. Patent 10,963,696 in view of Das et al. (U.S. Patent Application Publication 2013/0061148 A1) and Finkelstein et al. (U.S. Patent Application Publication 2008/0115083 A1). Claims 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent 10,963,696 in view of Das et al. (U.S. Patent Application Publication 2013/0061148 A1), Finkelstein et al. (U.S. Patent Application Publication 2008/0115083 A1) and Lin et al. (U.S. Patent Application Publication 2019/0354802 A1).

The following is a claim comparison of claims 1-20 of the instant application and claims 1, 4-10 and 13-18 of U.S. Patent 10,963,696.
Application No. 17/200,020
U.S. Patent 10,963,696
1. A method of identifying images corresponding to text items, comprising: 
receiving, with one or more processors, a captured image of captured text from an image capture device; 
parsing, with the one or more processors, the captured text in the captured image; 
determining, with the one or more processors, an entity associated with the captured text; identifying, with the one or more processors, images corresponding to the parsed text and the entity; 


selecting, with the one or more processors, at least one of the identified images; and 


providing, with the one or more processors, the selected image for display as an augmented reality overlay in relation to the captured text.
1. A method of identifying images corresponding to text items, comprising: 
receiving, with one or more processors, captured image of captured text from an image capture device; 
parsing, with the one or more processors, the captured text in the captured image; 
determining, with the one or more processors, a location of the image capture device at a time the captured image was captured; determining, with the one or more processors, an entity corresponding to the determined location; identifying images corresponding to the parsed text and the entity; 
selecting at least one of the identified images by generating a first set of labels for the captured image based on the parsed text, generating a second set of labels for the identified images corresponding to the parsed text and the entity, and comparing the first set of labels to the second set of labels; and 
providing the selected image for display as an augmented reality overlay in relation to the captured text.
2
1
3
1
4
1
5
4
6
5
7
6
8
7
9
8
10
9
11. A system for identifying images corresponding to text items, comprising: 
one or more memories; 
one or more processors in communication with the one or more memories, the one or more processors configured to: 
receive a captured image of captured text from an image capture device; 
parse the captured text in the captured image; 
determine an entity associated with the captured text; identify images corresponding to the parsed text and the entity; 

select at least one of the identified images; and 



provide the selected image for display as an augmented reality overlay in relation to the captured text.
10. A system for identifying images corresponding to text items, comprising: 
one or more memories; 
one or more processors in communication with the one or more memories, the one or more processors configured to: 
receive a captured image of captured text from an image capture device; 
parse the captured text in the captured image; 
determine a location of the image capture device at a time the captured image was captured; determine a entity corresponding to the determined location; identify images corresponding to the parsed text and the entity; 
select at least one of the identified images by generating a first set of labels for the captured image based on the parsed text, generating a second set of labels for the identified images corresponding to the parsed text and the entity, and comparing the first set of labels to the second set of labels; and
provide the selected image for display as an augmented reality overlay in relation to the captured text.
12
10
13
10
14
10
15
13
16
14
17
15
18
16
19
17
20. A non-transitory computer-readable medium storing instructions executable by one or more processors for performing a method of identifying images corresponding to text items, the method comprising: 
receiving a captured image of captured text from an image capture device; 
parsing the captured text in the captured image; 
determining an entity associated with the captured text; identifying images corresponding to the parsed text and the entity; 

selecting at least one of the identified images; and 



providing the selected image for display as an augmented reality overlay in relation to the captured text.
18. A non-transitory computer-readable medium storing instructions executable by one or more processors for performing a method of identifying images corresponding to text items, the method comprising: 
receiving a captured image of captured text from an image capture device; 
parsing the captured text in the captured image; 
determining a location of the image capture device at a time the captured image was captured; determining a entity corresponding to the determined location; identifying images corresponding to the parsed text and the entity; 
selecting at least one of the identified images by generating a first set of labels for the captured image based on the parsed text, generating a second set of labels for the identified images corresponding to the parsed text and the entity, and comparing the first set of labels to the second set of labels; and
providing the selected image for display as an augmented reality overlay in relation to the captured text.


Claims 1, 7-11, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10 and 15-18 of U.S. Patent 10,963,696. Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent 10,963,696 in view of Das et al. (U.S. Patent Application Publication 2013/0061148 A1). Claims 3, 5, 6, 13, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 5, 10, 13 and 14 of U.S. Patent 10,963,696 in view of Das et al. (U.S. Patent Application Publication 2013/0061148 A1) and Finkelstein et al. (U.S. Patent Application Publication 2008/0115083 A1). Claims 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent 10,963,696 in view of Das et al. (U.S. Patent Application Publication 2013/0061148 A1), Finkelstein et al. (U.S. Patent Application Publication 2008/0115083 A1) and Lin et al. (U.S. Patent Application Publication 2019/0354802 A1).

For independent claim 1, claim 1 of U.S. Patent 10,963,696 anticipates and discloses the same limitations of claim 1 of the instant application. Therefore, claim 1 is not patentably distinct from claim 1 of U.S. Patent 10,963,696.
For dependent claims 7-10, claims 6-9 of U.S. Patent 10,963,696 mirror and recite the same limitations of claims 7-10 as set forth in the claim chart above. Therefore, claims 7-10 are not patentably distinct from claims 6-9 of U.S. Patent 10,963,696.
For independent claim 11, claim 10 of U.S. Patent 10,963,696 anticipates and discloses the same limitations of claim 11 of the instant application. Therefore, claim 11 is not patentably distinct from claim 10 of U.S. Patent 10,963,696.
For dependent claims 17-19, claims 15-17 of U.S. Patent 10,963,696 mirror and recite the same limitations of claims 17-19 as set forth in the claim chart above. Therefore, claims 17-19 are not patentably distinct from claims 15-17 of U.S. Patent 10,963,696.
For independent claim 20, claim 18 of U.S. Patent 10,963,696 anticipates and discloses the same limitations of claim 20 of the instant application. Therefore, claim 20 is not patentably distinct from claim 18 of U.S. Patent 10,963,696.

For dependent claim 2, claim 1 of U.S. Patent 10,963,696 does not disclose comparing one or more tags associated with a captured image with one or more tags of at least one identified image. However, these limitations are well-known in the art as disclosed in Das et al. (U.S. Patent Application Publication 2013/0061148 A1). It would have been obvious to apply the use of a location context identifier (LCI) as a tag associated with the captured image (page 3/par. 29) and further explains the LCI of the captured image is compared with metadata as tags of location information of the image identified through the image search query (page 5/par. 42-43) to appropriately identify images as taught in Das et al. (U.S. Patent Application Publication 2013/0061148 A1). Therefore, claim 2 is not patentably distinct from claim 1 of U.S. Patent 10,963,696.
For dependent claim 12, claim 10 of U.S. Patent 10,963,696 does not disclose comparing one or more tags associated with a captured image with one or more tags of at least one identified image. However, these limitations are well-known in the art as disclosed in Das et al. (U.S. Patent Application Publication 2013/0061148 A1). It would have been obvious to apply the use of a location context identifier (LCI) as a tag associated with the captured image (page 3/par. 29) and further explains the LCI of the captured image is compared with metadata as tags of location information of the image identified through the image search query (page 5/par. 42-43) to appropriately identify images as taught in Das et al. (U.S. Patent Application Publication 2013/0061148 A1). Therefore, claim 12 is not patentably distinct from claim 10 of U.S. Patent 10,963,696.

For dependent claim 3, claim 1 of U.S. Patent 10,963,696 does not disclose comparing one or more tags associated with an input image and one or more tags of at least one identified image includes determining a score based on the comparison. However, these limitations are well-known in the art as disclosed in Finkelstein et al. (U.S. Patent Application Publication 2008/0115083 A1). It would have been obvious to apply the use of a comparison of metadata and tags between the images and determining a score based on the comparison of the metadata and tags between the images to indicate a level of relevancy between the images to appropriately facilitate image searching (page 5/par. 45-46) as taught in Finkelstein et al. (U.S. Patent Application Publication 2008/0115083 A1). Therefore, claim 3 is not patentably distinct from claim 1 of U.S. Patent 10,963,696.
For dependent claims 5 and 6, claims 4 and 5 of U.S. Patent 10,963,696 mirror and recite the same limitations of claims 5 and 6 as set forth in the claim chart above. Therefore, claims 5 and 6 are not patentably distinct from claims 4 and 5 of U.S. Patent 10,963,696.
For dependent claim 13, claim 10 of U.S. Patent 10,963,696 does not disclose comparing one or more tags associated with an input image and one or more tags of at least one identified image includes determining a score based on the comparison. However, these limitations are well-known in the art as disclosed in Finkelstein et al. (U.S. Patent Application Publication 2008/0115083 A1). It would have been obvious to apply the use of a comparison of metadata and tags between the images and determining a score based on the comparison of the metadata and tags between the images to indicate a level of relevancy between the images to appropriately facilitate image searching (page 5/par. 45-46) as taught in Finkelstein et al. (U.S. Patent Application Publication 2008/0115083 A1). Therefore, claim 13 is not patentably distinct from claim 10 of U.S. Patent 10,963,696.
For dependent claims 15 and 16, claims 13 and 14 of U.S. Patent 10,963,696 mirror and recite the same limitations of claims 15 and 16 as set forth in the claim chart above. Therefore, claims 15 and 16 are not patentably distinct from claims 13 and 14 of U.S. Patent 10,963,696.

For dependent claim 4, claim 1 of U.S. Patent 10,963,696 does not disclose determining whether a score meets a predetermined threshold. However, these limitations are well-known in the art as disclosed in Lin et al. (U.S. Patent Application Publication 2019/0354802 A1). It would have been obvious to apply the use of a similarity score for matching images and ensuring the similarity score satisfies a particular similarity threshold as a predetermined threshold to appropriately perform image matching (page 3/par. 36; and page 4/par. 42) as taught in Lin et al. (U.S. Patent Application Publication 2019/0354802 A1). Therefore, claim 4 is not patentably distinct from claim 1 of U.S. Patent 10,963,696.
For dependent claim 14, claim 10 of U.S. Patent 10,963,696 does not disclose determining whether a score meets a predetermined threshold. However, these limitations are well-known in the art as disclosed in Lin et al. (U.S. Patent Application Publication 2019/0354802 A1). It would have been obvious to apply the use of a similarity score for matching images and ensuring the similarity score satisfies a particular similarity threshold as a predetermined threshold to appropriately perform image matching (page 3/par. 36; and page 4/par. 42) as taught in Lin et al. (U.S. Patent Application Publication 2019/0354802 A1). Therefore, claim 14 is not patentably distinct from claim 10 of U.S. Patent 10,963,696.

Claim Objections
Claims 2, 3, 5, 6 and 12-16 are objected to because of the following informalities:

For claim 2, Examiner believes this claim should be amended in the following manner:
The method of claim 1, further comprising comparing one or more tags associated with the captured image with one or more tags of the at least one of the identified images.




For claim 3, Examiner believes this claim should be amended in the following manner:
The method of claim 2, wherein comparing the one or more tags associated with the captured image and the one or more tags of the at least one of the identified images includes determining a score based on the comparison.

For claim 5, Examiner believes this claim should be amended in the following manner:
The method of claim 3, further comprising ranking the identified images based on the [[scores]] score.

For claim 6, Examiner believes this claim should be amended in the following manner:
The method of claim 3, wherein [[each]] the score is at least partially based on image quality and image aesthetics.

For claim 12, Examiner believes this claim should be amended in the following manner:
The [[method]] system of claim 11, further comprising comparing one or more tags associated with the captured image with one or more tags of the at least one of the identified images.

For claim 13, Examiner believes this claim should be amended in the following manner:
The [[method]] system of claim 12, wherein comparing the one or more tags associated with the captured image and the one or more tags of the at least one of the identified images includes determining a score based on the comparison.

For claim 14, Examiner believes this claim should be amended in the following manner:
The [[method]] system of claim 13, wherein selecting the at least one of the identified images includes determining whether the score meets a predetermined threshold.

For claim 15, Examiner believes this claim should be amended in the following manner:
The system of claim 13, further comprising ranking the identified images based on the [[scores]] score.

For claim 16, Examiner believes this claim should be amended in the following manner:
The system of claim 15, wherein [[each]] the score is at least partially based on image quality and image aesthetics.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (U.S. Patent Application Publication 2013/0061148 A1, hereinafter “Das”) in view of Yang et al. (U.S. Patent Application Publication 2014/0250110 A1, hereinafter “Yang”) (all references made of record of the IDS submitted 3/12/2021).

For claim 1, Das discloses a method of identifying images corresponding to text items (disclosing a system and method for retrieving images corresponding parsed text of menu items within a captured image (page 1/par. 7 and page 2/par. 18-19)), comprising: receiving, with one or more processors, a captured image of captured text from an image capture device (disclosing a mobile device with a processor for performing the functions of its system and method (page 3/par. 30); disclosing the processor controls a camera of the mobile device to acquire a captured image of text corresponding to menu items (page 4/par. 37)); parsing, with the one or more processors, the captured text in the captured image (disclosing the mobile device with the processor for performing the functions of its system and method (page 3/par. 30); disclosing the processor parses the text of the menu items within the captured image (page 4/par. 37)); determining, with the one or more processors, an entity associated with the captured text (disclosing the mobile device with the processor for performing the functions of its system and method (page 3/par. 30); disclosing the processor identifies an entity such as a restaurant associated with the text of the menu items within the captured image (page 4/par. 37 and page 5/par. 42)); identifying, with the one or more processors, an image corresponding to the parsed text and the entity (disclosing performing an image search to identify an image corresponding to the parsed menu text and the identity of the restaurant (page 5/par. 42-43)); and providing, with the one or more processors, the image for display as an augmented reality overlay in relation to the captured text (disclosing the identified image is displayed as an augmented reality overlay attached to the text of the corresponding menu item for display (Fig. 3; page 2/par. 19, page 4/par. 35 and page 5/par. 44)).
Das does not specifically disclose identifying images and selecting at least one of the identified images.
However, these limitations are well-known in the art as disclosed in Yang.
Yang similarly discloses a system and method for searching for images in accordance with a search query based on words as text (page 1/par. 13 and page 6/par. 61). Yang explains multiple images are retrieved in accordance with the search query such that the images are ranked in order of attractiveness (page 6/par. 61). Yang further explains images with a higher attractiveness score are selected for display over images having a lower attractiveness score (page 6/par. 62). It follows Das may be accordingly modified with the teachings of Yang to identify multiple images corresponding to its parsed text and identified restaurant as search queries and to select the most attractive images for display.
 A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Das with the teachings of Yang. Yang is analogous art in dealing with a system and method for searching for images in accordance with a search query based on words as text (page 1/par. 13 and page 6/par. 61). Yang discloses its ranking is advantageous in appropriately ensuring the most attractive images are selected for display to a user (page 6/par. 61-62). Consequently, a PHOSITA would incorporate the teachings of Yang into Das for appropriately ensuring the most attractive images are selected for display to a user. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 2, depending on claim 1, Das as modified by Yang discloses further comprising comparing one or more tags associated with the captured image with one or more tags of the at least one identified images (Das discloses determining a location context identifier (LCI) as a tag associated with the captured image (page 3/par. 29) and further explains the LCI of the captured image is compared with metadata as tags of location information of the image identified through the image search query (page 5/par. 42-43)).

For claim 7, depending on claim 1, Das as modified by Yang discloses wherein providing the selected image for display comprises attaching the selected image to the captured text (Das disclosing the identified image is displayed as an augmented reality overlay attached to the captured text of the corresponding menu item for display (Fig. 3; page 2/par. 19, page 4/par. 35 and page 5/par. 44)).

For claim 8, depending on claim 1, Das as modified by Yang discloses wherein the captured text is a menu item, the entity is a restaurant, and the identified images are images of a dish served at the restaurant corresponding to the menu item (Das discloses its text corresponds to a menu item, its entity corresponds to the identified restaurant and its retrieved image is an image of a dish served at the restaurant attached for display to the menu item (Fig. 3; pages 5/par. 42-44); Yang similarly discloses a system and method for searching for images in accordance with a search query based on words as text (page 1/par. 13 and page 6/par. 61) and explains multiple images are retrieved in accordance with the search query such that the images are ranked in order of attractiveness (page 6/par. 61); Yang further explains images with a higher attractiveness score are selected for display over images having a lower attractiveness score (page 6/par. 62); and it follows Das may be accordingly modified with the teachings of Yang to identify multiple images corresponding to its parsed text and identified restaurant as search queries and to select the most attractive images for display).

For claim 9, depending on claim 1, Das as modified by Yang discloses wherein parsing the captured text comprises optical character recognition (Das discloses its mobile device includes the camera and software for performing character recognition to parse its text of menu items on a restaurant menu (page 2/par. 21)). 

For claim 10, depending on claim 1, Das as modified by Yang discloses wherein identifying the images corresponding to the parsed text and the entity comprises retrieving images from one or more websites associated with the entity (Yang similarly discloses a system and method for searching for images in accordance with a search query based on words as text (page 1/par. 13 and page 6/par. 61); Yang explains multiple images are retrieved in accordance with the search query such that the images are ranked in order of attractiveness (page 6/par. 61) where the retrieved images may be acquired from web pages (page 5/par. 53-55); and it follows Das may be accordingly modified with the teachings of Yang to retrieve multiple images corresponding to its parsed text and identified restaurant as search queries from web pages associated with its identified restaurant).

For claim 11, Das as modified by Yang discloses a system for identifying images corresponding to text items (Das discloses a system and method for retrieving images corresponding parsed text of menu items within a captured image (page 1/par. 7 and page 2/par. 18-19)), comprising: one or more memories (Das discloses its system includes a mobile device with memory for storing instructions (Fig. 8; page 6/par. 48)); one or more processors in communication with the one or more memories (Das discloses its mobile device includes a processor in communication with the memory to access the instructions for execution by the processor (Fig. 8; page 6/par. 48)), the one or more processors configured to perform the method of claim 1 (see above as to claim 1).

For claim 12, depending on claim 11, this claim is a combination of the limitations of claim 11 and claim 2. It follows claim 12 is rejected for the same reasons as to claim 11 and claim 2.

For claim 17, depending on claim 11, this claim is a combination of the limitations of claim 11 and claim 7. It follows claim 17 is rejected for the same reasons as to claim 11 and claim 7.

For claim 18, depending on claim 11, this claim is a combination of the limitations of claim 11 and claim 8. It follows claim 18 is rejected for the same reasons as to claim 11 and claim 8.

For claim 19, depending on claim 11, Das as modified by Yang discloses wherein the one or more processors reside on a client device (Das discloses its processor resides on its mobile device as a client device in communication with a remote server (Fig. 8; page 5/par. 41 page 6/par. 48)).

For claim 20, Das as modified by Yang discloses a non-transitory computer-readable medium storing instructions executable by one or more processors (Das discloses a mobile device with memory for storing instructions for execution by a processor (Fig. 8; page 6/par. 48)) for performing the method of claim 1 (see above as to claim 1). 

Claims 3, 5, 6, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Yang further in view of Finkelstein et al. (U.S. Patent Application Publication 2008/0115083 A1, hereinafter “Finkelstein”).

For claim 3, depending on claim 2, Das as modified by Yang does not disclose comparing the one or more tags associated with an input image and one or more tags of the at least one identified image includes determining a score based on the comparison.
However, these limitations are well-known in the art as disclosed in Finkelstein.
Finkelstein similarly discloses a system and method for searching for objects such as images in accordance with metadata and tags associated with the images (page 1/par. 1 and pages 5-6/par. 45). Finkelstein explains comparing the metadata and tags between the images and determines a score based on the comparison of the metadata and tags between the images to indicate a level of relevancy between the images (page 5/par. 45-46). It follows Das and Yang may be accordingly modified with the teachings of Finkelstein to determine a score based on its comparison of its tags associated with its captured image and its tags of its identified images.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Das and Yang with the teachings of Finkelstein. Finkelstein is analogous art in dealing with a system and method for searching for objects such as images in accordance with metadata and tags associated with the images (page 1/par. 1 and pages 5-6/par. 45). Finkelstein discloses its determination of score is advantageous in determining relevancy between objects such as objects to appropriately facilitate image searching (page 1/par. 1 and pages 5-6/par. 45-46). Consequently, a PHOSITA would incorporate the teachings of Finkelstein into Das and Yang for determining relevancy between objects such as objects to appropriately facilitate image searching. Therefore, claim 3 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 5, depending on claim 3, Das as modified by Yang and Finkelstein discloses further comprising ranking the identified images based on the scores (Yang similarly discloses a system and method for searching for images in accordance with a search query based on words as text (page 1/par. 13 and page 6/par. 61) and explains multiple images are retrieved in accordance with the search query where each image is assigned an attractiveness score so that the retrieved images are ranked in order of attractiveness (page 6/par. 61); and it follows Das may be accordingly modified with the teachings of Yang and Finkelstein to identify multiple images corresponding to its parsed text and identified restaurant as search queries and to select the most attractive images for display).

For claim 6, depending on claim 3, Das as modified by Yang discloses wherein each score is at least partially based on image quality and image aesthetics (Yang explains its attractiveness score is based visually analyzing each image for perceptual quality and aesthetic sensitivity (page 4/par. 47 and page 6/par. 61); and it follows Das may be accordingly modified with the teachings of Yang and Finkelstein to identify multiple images corresponding to its parsed text and identified restaurant as search queries and to select the most attractive images for display).

For claim 13, depending on claim 12, this claim is a combination of the limitations of claim 12 and claim 3. It follows claim 13 is rejected for the same reasons as to claim 12 and claim 3.

For claim 15, depending on claim 13, this claim is a combination of the limitations of claim 13 and claim 5. It follows claim 15 is rejected for the same reasons as to claim 13 and claim 5.

For claim 16, depending on claim 15, this claim is a combination of the limitations of claim 15 and claim 6. It follows claim 16 is rejected for the same reasons as to claim 15 and claim 6.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Yang further in view of Finkelstein further in view of Lin et al. (U.S. Patent Application Publication 2019/0354802 A1, hereinafter “Lin”).

For claim 4, depending on claim 3, Das as modified by Yang and Finkelstein does not disclose determining whether a score meets a predetermined threshold.
However, these limitations are well-known in the art as disclosed in Lin.
Lin similarly discloses a system and method for searching for images in accordance with a search query (page 1/par 1-3; and page 4/par. 41). Lin explains its system facilitates image searching by ensuring a similarity score for matching images satisfies a particular similarity threshold as a predetermined threshold (page 3/par. 36; and page 4/par. 42). It follows Das, Yang and Finkelstein may be accordingly modified with the teachings of Lin to determine whether its score meets a predetermined threshold.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Das, Yang and Finkelstein with the teachings of Lin. Lin is analogous art in dealing with a system and method for searching for images in accordance with a search query (page 1/par 1-3; and page 4/par. 41). Lin discloses its use of a similarity threshold is advantageous in ensuring similarity between images to appropriately match images in image searching (page 3/par. 36; and page 4/par. 42). Consequently, a PHOSITA would incorporate the teachings of Lin into Das, Yang and Finkelstein for ensuring similarity between images to appropriately match images in image searching. Therefore, claim 4 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 14, depending on claim 13, this claim is a combination of the limitations of claim 13 and claim 4. It follows claim 14 is rejected for the same reasons as to claim 13 and claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES TSENG/           Primary Examiner, Art Unit 2613